DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Caleb Schmitt on March 9, 2022.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘A cooled radiofrequency ablation system comprising: a probe assembly comprising a single piece hollow elongated shaft extending from a handle at a proximal end of the probe assembly to a distal tip region of the probe assembly, the single piece hollow elongate shaft defining an internal cavity having a first internal cooling fluid tube and a second internal cooling fluid tube positioned therein, the first internal cooling fluid tube extending a first distance from the handle and the second internal cooling fluid tube extending a second distance from the handle, the second distance being greater than the first distance, the distal tip region comprising a conductive portion for delivering energy to a target location within a tissue; a radiofrequency generator for delivering energy to the target location via the conductive portion of the distal tip region of the probe assembly; a cooling device including a cooling fluid reservoir and a bidirectional pump assembly operable to circulate a cooling fluid through probe assembly; and a controller configured to selectively operate the bidirectional pump in a first mode or a second mode responsive 
Claim 3 has been replaced with the following: ‘The cooled radiofrequency ablation system of claim 1, wherein the first distance is less than 40% of the second distance.’
Claim 4 has been amended to depend from claim 1.
Claim 7 has been cancelled.
In claim 10, line 2, “proximal region” has been replaced with -proximal end-.
Claim 17 has been replaced with the following: ‘A cooled radiofrequency ablation probe assembly for delivering energy to a target location within tissue, the cooled radiofrequency ablation probe assembly comprising: a proximal region; a single piece hollow elongated shaft extending from the proximal region to a distal tip region of the cooled radiofrequency ablation probe assembly, the single piece hollow elongated 
In claim 18, line 2, -less than- has been inserted before “40%”.
Claim 21 has been replaced with the following: ‘A cooled radiofrequency ablation probe assembly for delivering energy to a target location within tissue, the cooled radiofrequency ablation probe assembly comprising: a proximal region; a hollow elongated shaft that is at least partially flexible, the hollow elongated shaft extending from the proximal region to a distal tip region of the cooled radiofrequency ablation probe assembly, the hollow elongated shaft defining an internal cavity having a first internal cooling fluid tube and a second internal cooling fluid tube positioned inside the internal cavity, the first internal cooling fluid tube extending a first distance from the proximal region and the second internal cooling fluid tube extending a second distance from the proximal region, the second distance being greater than the first distance; the distal tip region including a conductive portion for delivering energy to the target location; and a controller configured to selectively operate, responsive to a user selection, a bidirectional pump in a first mode or a second mode to provide cooling while energy is delivered via the conductive portion, wherein: the bidirectional pump is configured to transfer a cooling fluid in a first direction when operating in the first mode and in a second direction when operating in the second mode; in the first mode, the bidirectional pump rotates in the first direction to transfer the cooling fluid from an external cooling fluid reservoir, through the first internal cooling fluid tube, into the internal cavity, through the second internal cooling fluid tube, and back to the external cooling fluid reservoir; in the second mode, the bidirectional pump rotates in the second direction to transfer the cooling fluid from the external cooling fluid reservoir, through the second internal cooling fluid tube, into the internal cavity, through the first internal 
In claim 24, both occurrences of “mode of operation” have been replaced with -mode-.
In claim 25, both occurrences of “mode of operation” have been replaced with -mode-.

Allowable Subject Matter
Claims 1, 3,4, 6, 8-10, 17-19, and 21-25 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a cooled radiofrequency ablation system comprising: a probe assembly comprising a single piece hollow elongated shaft extending from a handle at a proximal end of the probe assembly to a distal tip region of the probe assembly, the single piece hollow elongate shaft defining an internal cavity having a first internal cooling fluid tube and a second internal cooling fluid tube positioned therein, the first internal cooling fluid tube extending a first distance from the handle and the second internal cooling fluid tube extending a second distance from the handle, the second distance being greater than the first distance, the distal tip region comprising a conductive portion for delivering energy to a target location within a tissue; a radiofrequency generator for delivering energy to the target location via the conductive portion of the distal tip region of the probe assembly; a cooling device including a cooling fluid reservoir and a bidirectional pump assembly operable to circulate a cooling fluid through probe assembly; and a controller 
The most pertinent prior art reference of record is U.S. 2014/0081260, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘controller configuration’ and ‘bidirectional pump,’ along with some of the specific features of the ‘probe assembly’.  No other pertinent prior art references were found that would adequately overcome the deficiencies of this reference.  Therefore, Examiner asserts that there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794